Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the filing of the Quarterly Report on form 10-Q for the Quarter Ended March 31, 2011 (the “Report”) by CMSF Corp., the undersigned hereby certifies that: 1. The Report complies in all material respects with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant. May 10, 2011/s/ Stephen Crosson Stephen Crosson Chief Executive Officer and Chief Financial Officer
